Citation Nr: 0735708	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  05-24 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for an increased rating for his left knee 
disability.


FINDING OF FACT

The veteran's left knee disability is manifested by 
subjective complaints of pain, stiffness, weakness, and 
giving out, and objective findings of swelling, effusion, 
degenerative arthritis, extension to 0 degrees, and flexion 
limited at most to 110 degrees.  There is no clinical 
evidence of ankylosis, subluxation, instability, dislocation, 
or locking.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left 
knee disability (chondromalacia patella) have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, 
(Diagnostic Codes) DCs 5010, 5256, 5257, 5258, 5259, 5260, 
5261, 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 (2007), however, are applicable only in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2007).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  38 
C.F.R. § 4.45 (2007).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The VA General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC 5003 and DC 5257, and that evaluation of a knee 
disability under both of these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14 (2006).  VAOPGCPREC 23-97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 
6 Vet. App. 259 (1994).  However, a separate rating must be 
based on additional disability.  

The General Counsel also held that separate ratings may be 
assigned for limitation of flexion and limitation of 
extension of the same knee.  Specifically, where a veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).  

The veteran's left knee disability is rated 10 percent 
disabling under DC 5257-5010.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires the 
use of an additional diagnostic code to identify the basis 
for the evaluation assigned; the additional code is shown 
after the hyphen. 38 C.F.R. § 4.27 (2007).  Diagnostic Code 
5257 pertains to recurrent subluxation or lateral 
instability.  Diagnostic Code 5010 pertains to traumatic 
arthritis.  Diagnostic Codes 5260, which contemplates 
limitation of flexion of the leg, and 5261, which 
contemplates limitation of extension of the leg, are also 
applicable in this claim.  38 C.F.R. § 4.71a, DCs 5260, 5261 
(2007).

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the veteran has any of these conditions.  
Specifically, the veteran has denied episodes of locking and 
dislocation, and no treatment record, or any report of VA 
examination demonstrates any objective finding of dislocation 
or locking of the left knee.  Similarly, ankylosis of the 
left knee has not been demonstrated.  Additionally, the 
veteran has not undergone surgical removal of semilunar 
cartilage.

The rating criteria for DC 5257 (other impairment of the 
knee) are as follows: a knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, DC 5257.  In this case, treatment records 
dated from September 2003 to May 2006 reveal complaints of 
left knee pain.  The veteran occasionally complained of a 
sensation of giving way of his left knee, but consistently 
denied experiencing instability in his left knee.  Physical 
examination throughout this period revealed no objective 
findings of instability.  Indeed, records dated in September 
2005 show that the veteran was found to have excellent 
stability in extension and flexion, with negative posterior 
and anterior drawers.  On VA examination in November 2004, 
the veteran complained of a painful left knee with stiffness 
and weakness.  He also reported giving way of his left knee, 
but denied experiencing instability in his left knee.  On 
physical examination, all ligaments were found to be stable.  
On VA examination in April 2006, the veteran again complained 
of giving way of the left knee but again denied experiencing 
instability of the left knee.  Physical examination again 
revealed no instability of the knee ligaments.  Here, 
instability of the veteran's left knee has not been 
demonstrated.  Given that testing for instability and 
subluxation was, at all times since his claim for an 
increased rating, negative, the instability of the veteran's 
left knee cannot be classified as moderate, as is required 
for a higher rating of 20 percent under this diagnostic code.  
Accordingly, the veteran is not entitled to a rating in 
excess of 10 percent under this diagnostic code.

Diagnostic Code 5260 contemplates limitation of leg flexion.  
Under DC 5260, a zero percent rating is warranted for flexion 
limited to 60 degrees; a 10 percent rating is warranted for 
flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  Under DC 5261 (limitation of 
extension of the leg), a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  

Treatment records dated from September 2003 to May 2006 
reveal complaints of left knee pain with "good" or "full" 
range of motion, with crepitation and patellar grinding.  The 
exact range of motion of the veteran's knee was not recorded 
during this time period.  

On VA examination in November 2004, the veteran complained of 
left knee pain that had worsened.  Physical examination of 
the left knee revealed effusion, heat, and tenderness.  
Active range of motion of the left knee was from 0 degrees 
extension to 110 degrees flexion, with crepitation, and pain 
at the end flexion.  The veteran had passive range of motion 
of the left knee from 0 degrees extension to 120 degrees 
flexion.  There was no additional functional limitation with 
repetitive movement.  On VA examination in April 2006, the 
veteran again complained of left knee pain that had worsened.  
Range of motion testing revealed active range of motion from 
0 degrees extension to 120 degrees flexion, with pain 
beginning at 110 degrees, and passive range of motion from 0 
degrees extension to 130 degrees, with pain beginning at 110 
degrees.  There was no additional functional limitation with 
repetitive movement.

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
of the above examinations, the veteran's left knee had full 
extension, or extension to 0 degrees.  Extension to 0 degrees 
warrants a noncompensable evaluation.  Diagnostic Code 5261 
therefore cannot serve as a basis for an increased rating in 
this case.  Similarly, DC 5260 cannot serve as a basis for an 
increased rating in this case.  The flexion of the veteran's 
left knee would have to be limited to 30 degrees in order to 
warrant an increased rating of 20 percent.  Flexion limited 
at most to 110 degrees, as demonstrated on the November 2004 
VA examination does not warrant a rating higher than 10 
percent under DC 5260.

The Board has determined that the veteran is not entitled to 
a compensable rating  under either DC 5260 or 5261.  Given 
that he did not meet the criteria for a compensable rating 
under either of these diagnostic codes, General Counsel 
Precedent Opinion VAOPGCPREC 9-2004 is not applicable.  
VAOPGCPREC 9-2004 (September 17, 2004).  VAOPGCPREC 9-2004 
held that separate ratings could be assigned when the 
criteria under DCs 5260 and 5261 were met.  In the present 
case, there is no basis for a compensable rating under either 
of DC 5260 or DC 5261.  

The Board also finds that the veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  On VA examination in November 2004 
and April 2006, the examiner stated that the veteran's range 
of motion was not limited by pain, fatigue, weakness, or lack 
of endurance, with repetitive movement.  The veteran contends 
that his left knee disability flares up with prolonged 
walking or standing.  However, even if the veteran does 
experience flare-up of his left knee disability, there is no 
evidence which suggests, that, on repetitive use, the left 
knee would be restricted by pain or other factors to only 30 
degrees flexion or 15 degrees extension.  Thus, even 
considering the effects of pain on use, there is no probative 
evidence that the left knee is limited in motion to 15 
degrees extension or 30 degrees flexion, and thus the 
requirements for an increased rating are not met.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (1995).  
Furthermore, the Board finds that the evidence does not show 
that any additional functional limitation would result in the 
veteran warranting any separate compensable ratings for 
limitation of extension and flexion.

The veteran in this case has been awarded a 10 percent rating 
under DC 5010 for degenerative arthritis.  38 C.F.R. § 4,71a, 
DC 5010.  In order to be eligible for a separate rating under 
this diagnostic code, the veteran must not qualify for 
compensation under the diagnostic codes pertaining to 
limitation of motion.  See 38 C.F.R. §§ 5003, 5010.  As 
discussed above, the veteran here does not qualify for 
compensation on the basis of limitation of motion.  The issue 
before the Board, then, is whether the veteran is entitled to 
a higher rating under DC 5010 for his degenerative arthritis.  
Under DC 5010, a 20 percent evaluation is not warranted 
unless X-ray evidence shows involvement of two or more major 
joints or two or more minor joint groups with occasional 
incapacitating exacerbations.  The knee is considered a major 
joint.  Because, however, in this case there are not two or 
more major or minor joints involved for which the veteran has 
established service connection for arthritis, he is not 
entitled to a rating greater than the current 10 percent 
rating under this code.

In sum, the weight of the credible evidence demonstrates that 
the veteran's left knee disability warrants no more than the 
current 10 percent rating pursuant to DC 5010.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2004 and May 
2006; rating decisions in December 2004 and June 2005; and a 
statement of the case in June 2005.  Those documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the May 2006 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A rating in excess of 10 percent for a left knee disability 
is denied.



____________________________________________
	Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


